Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
As requested by the RCE, the After Final Amendment of February 10, 2021 and the amendment of March 2, 2021 have been entered and considered.  With the entry of the amendments, claims 6-10 and 22-24 are canceled, claims 13-14 are withdrawn, and claims 1-5, 11, 12, 15-21 and 25 are pending for examination.
 
Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of SET A, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 9, 2018, where the species of SET A: irradiating with light and SET B: iodine were elected.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11, 12, 15-21 and 25 are rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, part (b) has been amended in the course of examination to provide that “a surface layer portion of the base member evaporates and disappears together with the catalyst inactivator”, and it has been provided that if a light irradiaion used for this, the light is a laser beam, however, upon review, it is also provided that general heating can be provided for the treatment, and it is unclear how this evaporation and disappearing of the beam member occurs with simply heating, since the specification appear to only describe this with the laser removal.  For the purpose of examination, this is treated as occurring with the laser irradiation, but applicant should clarify what is intended, without adding new matter.
The other dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 11, 15, 18-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jomaa et al (US 2009/0166320) in view of Abu-Isa (US 3607353), Seita et al (US 2003/0066754) and Shelanski et al (US 2977278), and as evidenced by Kim et al (US 2013/0020731),
Claims 1-3: Jomaa teaches a method of producing a plated part ([0010]-[0002]). The process includes applying an anti-catalyst material to a surface of a surface of a base member (note base member with a with a layer that can be epoxy, for example (102), where it is desired to form electroless plating in trenches in the layer 102, where the process includes providing a first layer 402 on base layer 102 that acts to prevent seeding of an electroless plating catalyst, such as of a material with a negligible diffusion of charged species across the membrane and forming a barrier for ionic palladium seeding (and so can be considered a catalyst preventer or anti-catalyst material), and then using a laser to ablate material from layer 402 and simultaneously form trenches 502 in layer 102, so treating a part of the surface of the base member to which the anti-catalyst material is applied, and then applying catalyst seeding (Pd), where the seeding only applies in the formed trenches, not on layer 402, and thereafter electroless plating is provided in the trenches where catalyst (Pd) applied so that  the trenches are filled forming traces 802 (figures 1, 4-8, [0014], [0015], [0018]-[0022]). 

(B) Furthermore, as to using anti-catalyst material in the form of a catalyst inactivator where there is only one kind of catalyst inactivator solution comprising only one kind of catalyst inactivator and a surfactant,  where the inactivator is composed only of a substance that directly reacts with the catalyst to prevent the catalyst from exerting catalyst ability and is applied in solution onto the surface of the base member and also the catalyst and electroless plating application process, Jomaa generally describes using a material to prevent seeding of an electroless plating catalyst (claim 1), and when using a different anti-catalyst material describes applying it to the surface in a solution by dipping the base member in solution or by spraying ([0018]).
Abu-Isa further describes how iodine would be a poison for plating catalysts for electroless plating (column 2, lines 15-25, column 3, lines 10-15), and thus can be a catalyst inactivator.  Abu-Isa further describes how catalyst can be applied by providing 
Seita describes that iodine ions as elemental iodine itself or in a form covalently bonded to a compound acts on a palladium catalyst, adsorbing to the catalyst, and further that this substance will inactivate palladium catalyst if present in a large enough amount (and thus would be a catalyst poison) ([0050]-[0051]), and can be provided in solution (described as dissolved in electroless plating solution) ([0048]) and the catalyst and process is used in electroless plating (abstract).  Seita also describes that the plating solution that would have the iodine can also contain a surfactant ([0054]-[0056]) and the plating solution can be aqueous ([0068]).  Seita also describes how catalyst can be applied to the surface by immersion in catalyst solution ([0021]), and also describes how electroless plating can be provided by bringing an electroless plating solution into contact with the surface of a base member with applied catalyst to form an electroless plating film over the catalyst where plating by immersing is described ([0027], [0023]).  Seita describes adding iodine material by dissolving in water and then adding to the plating solution (which would dilute the initial solution) ([0049]).
Shelanski describes that iodine is poorly soluble in water, but, however, certain anionic surface active agents (surfactants) can be provided and readily complex with elemental iodine to provide complexes that can be freely diluted with water to provide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jomaa as evidenced by Kim to use an iodine catalyst inactivator film in the place of the catalyst seeding preventing material and apply the one iodine inactivator in solution of water with surfactant to the surface of the base member as the only inactivator solution used as suggested by Abu-Isa, Seita and Shelanski with an expectation of providing a predictably acceptable plating with the inactivator preventing the catalyst from acting as a catalyst seed as desired by Jomaa in areas where the inactivator iodine applied, since Abu-Isa and Seita describe how iodine is a known Pd catalyst poison/inactivator that would act on Pd catalyst to poison (inactivate), where Abu-Isa indicates how the iodine can be applied to a surface in an aqueous solution, where iodine remaining on the surface would poison catalyst applied (column 2, lines 15-25), and where Shelanski indicates how when providing iodine in an aqueous solution, providing surfactants as described in Shelanski allow larger amounts of iodine to dissolve and be provide in aqueous solutions, and thus simply iodine in water solution with surfactant would be expected to be an acceptable solution to use to apply a iodine inactivator to prevent the catalyst from acting as a catalyst seed layer.  Furthermore, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jomaa as evidenced by Kim to further apply the catalyst by contacting the base member with a 
Claim 4: since the iodine material described by applicant is used and the base member layer can be epoxy (as suggested by Jomaa, [0015]) it is understood that the same permeating/adsorbing claimed will occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 5:  To use the catalyst inactivator solution as discussed for claims 1-3 above, a solution would need to be prepared.  Note Abu-Isa, also describes iodine provided in aqueous solution (column 1, lines 60-70) which would need to be prepared, and Shelanski describing how an aqueous solution with surfactant can be provided as discussed for claim 1 above.  Further as to immersing in the solution, Seita would describe how treating solutions can be applied to the base member substrate by immersing the substrate in the solution (note how electroless plating provided [0027], and that solution contains iodine), and therefore it would be suggested that the 
Claim 11: Jomaa would further indicate that the pattern will be drawn with a laser beam, since patterns are formed using a laser beam (note figure 5 and [0019], noting laser patterning described).  
Claim 15: Jomaa would indicate that the catalyst preventer (inactivator) can be removed from the base member after catalyst applied (figures 6-8, [0020]-[0022]), giving a suggested pattern for use.
Claim 18: Jomaa, Seita, Abu-Isa all provide that the catalyst can contain Pd as discussed for claim 1 above.
Claim 19: Jomaa would suggested base member as layer 102 as a resin (epoxy resin) ([0015]), giving a suggested material to use.
Claim 20: Jomaa would suggest forming circuits (electric circuits) as discussed for claim 1 above, and Jomaa would suggest forming an integrated circuit package ([0001]) and the Examiner takes Official Notice that circuits would conventionally be used in electronic parts (as applicant has not traversed this position from the Office Action of April 28, 2020 it is understood to be agreed to) giving a suggested use for the circuit.
Claim 21: The use of palladium ion would be suggested from the dissolved Pd, noting the discussion for claims 1 and 18 above.
Claim 25: The catalyst inactivator of iodine would be suggested to be dissolved or dispersed in the solution with an expectation of predictably acceptable results, since Abu-Isa suggests aqueous solutions with iodine and describes using amounts up to saturation indicating that the material will be dissolved when in the range below .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jomaa in view of  Abu-Isa, Seita and Shelanski, and further as evidenced by Kim as applied to claims 1-5, 15, 18-21 and 25 above, and further in view of Akanabe et al (US 2002/0047878).
Claim 11:  Alternatively as to claim 11, As irradiating with light using laser drawing, Jomaa would further indicate that the pattern formed using a laser beam (note figure 5 and [0019], noting laser patterning described).  As to the drawing using a laser beam, Akanabe describes how when providing a laser treatment to a surface before electroless plating (here to evaporate catalyst, as part of a way to give selective plating)  ([0078]), that a laser beam can be drawn or patterned on a surface (figure 5, note laser 31, [0087]-[0088]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jomaa in view of  Abu-Isa, Seita and Shelanski, and further as evidenced by Kim to laser draw a pattern for the desired plating as suggested by Akanabe with an expectation of providing predictably acceptable laser use, since Jomaa indicates using laser irradiation and pattern formation, and Akanabe indicates how a laser can be used to drawn a pattern before plating.
Claim 12: As to the protrusions/recesses on a surface to be plated/not plated, noting the suggestion for claim 11 above, Akanabe further describes how surfaces to be plated can have protrusions/recesses in patterns extending on a surface, where only the .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jomaa in view of  Abu-Isa, Seita and Shelanski, and further as evidenced by Kim as applied to claims 1-5, 11, 15, 18-21 and 25  above, and further in view of Li  (US 2002/0090872).
Claim 16, 17: Jomaa in view of  Abu-Isa, Seita and Shelanski, and further as evidenced by Kim would indicate to use catalyst inactivator of iodine as discussed for claims 1-3 above, and Jomaa would indicate that it can be desired to remove the plating prevent/inactivator remaining after the catalyst applied as discussed for claim 15 above. Li describes how halogens (including iodine) can be desirably removed from a surface using a process where a treatment with reducing agent solution is provided for reacting .

Claim 1, 5, 11, 15, 18-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al (US 3443988) in view of Nakamura et al (US 2001/0013472), Jomaa et al (US 2009/0166320), Kim et al (US 2013/0020731) and EITHER Matsumoto et al (US 2009/0022885) OR Abu-Isa (US 3607353), and further as evidenced by Purta et al (US 2004/0077485).
Claim 1: McCormack describes that it is known to provide electroless plating giving a plated part, where a poison material that lowers catalytic activity (so catalyst inactivator) is provided to prevent plating where positioned (column 1, lines 15-20), where the poison can be applied to a surface (base member), where it is indicated that the material can be applied in a pattern, followed by sensitizing/catalyzing, and then electroless plating (note column 3, lines 1-20, and column 8, line 30 through column 9, 
Therefore, from the teaching of McCormack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select 
(A) Furthermore, as to using only one kind of catalyst inactivator solution comprising only one kind of catalyst inactivator and a surfactant, where the catalyst inactivator is made only of a substance that directly reacts with an electroless plating catalyst to prevent in the catalyst from exerting catalytic activity, as discussed above, McCormack would indicate using catalyst inactivator in the form of sulfur, where this would be in solution and no other inactivator or solution required, and as discussed above, Purta would indicate that the sulfur inactivator would directly react with the Pd catalyst.  As to also providing a surfactant in the solution, McCormack also notes that the process can be used for plating circuit members including with holes (column 5, lines 1-15).  Nakamura describes that it can be desired to provide plating on surfaces with holes and with patterned wiring lines ([0005], [0012]), where Nakamura applies a coating of a plating promotor, where this contains a sulfur compound in aqueous solution and also a surfactant for improving wettability of the solution ([0012], [0014], [0015]).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCormack as 
(B) As to the irradiating with laser beam (light) to remove inactivator and also evaporating and disappearing a surface layer portion of the base member together with the inactivator, McCormack notes that the process can be used for forming circuits (column 1, lines 10-25).  Jomaa describes selective electroless plating for making circuit packages ([0001], [0002]), where the process includes providing a base member with a layer that can be epoxy, for example, (note 102) where it is desired to form electroless plating in trenches in the layer 102, where the process includes providing a first layer 402 on base layer 102 that acts to prevent seeding of an electroless plating catalyst, such as of a material with a negligible diffusion of charged species across the membrane and forming a barrier for ionic palladium seeding (and so can be considered a catalyst preventer or anticatalyst material), and then using a laser to ablate material from layer 402 and simultaneously from trenches 502 in layer 102, and thereafter, catalyst seeding (Pd) is provided where the seeding only applies in the formed trenches, not on layer 402, and thereafter electroless plating is provided in the trenches where catalyst provided such that the trenches are filled forming traces 802 (figures 1, 4-8, [0014], [0015], [0018]-[0022]). Kim further describes that laser ablation would be a phenomenon where a high power laser (understood to be a laser beam, noting the irradiation) irradiates a solid surface, a temperature of the solid surface rises in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCormack in view of Nakamura, and as evidenced by Purta to remove undesired inactivator material together with forming a trench in the substrate base layer by ablation using a laser beam such that a surface portion of the base member evaporates and disappears together with the inactivator as suggested by Jomaa and Kim to provide a desirable structure and plating, since McCormack indicates to form circuits and remove inactivator material from the base member leaving a patterned area for plating, before treating with catalyst solution and plating, and Jomaa indicates that when forming circuits in a base member with a base layer, it is desirable to form trenches in the base layer where the circuits are electrolessly plated, and to further form a catalyst preventing layer (like McCormack forms a catalyst inactivator layer) on the base member layer, and then performing laser ablation to simultaneously remove the catalyst preventing layer and form a trench in the base member layer below, leaving a patterned area to be catalyzed and plated, where Kim indicates how laser ablation will evaporate and remove (thus disappearing) treated material with a laser beam, and how laser ablation can further work on inorganic material as well as polymer material, and therefore, it would be understood that an inactivator material in general would be expected to be removable, and that the ablation would provide evaporation and removal of the materials treated, and by using this process, the patterned removal of catalyst inactivator material in McCormack can be 
(C) As to providing that the catalyst is applied by bringing a solution in which the catalyst dissolved in contact with the base member and inactivator, and that the catalyst will directly react with the catalyst inactivator, McCormack as discussed above, describes possible inactivators such as sulfur, and Purta evidences that sulfur would directly react with the catalyst inactivator, additionally, Jomaa also describes further materials that prevent catalyst seeding ([0018]), thus indicating that inactivator materials that can prevent seeding can vary.  As discussed above, McCormack also suggests using a Pd containing solution for catalyzing.
Matsumoto describes electroless plating (abstract).  Matsumoto further describes how catalyst can be applied to a surface by providing a catalyst dissolved in solvent (solution) and bringing it into contact with the surface by dipping for example, where the catalyst metal can include Pd ([0153]-[0154]) where the resulting metal is reduced to act as plating catalyst ([0152]).  Abu-Isa further describes electroless plating (column 3, lines 10-15).  Abu-Isa further describes how catalyst can be applied by providing a solution of a salt, such as palladium chloride, in aqueous solution and treating the surface with this solution (column 3, lines 5-15, claim 4), where this would be understood to provide dissolved catalyst from the material used and solution form.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCormack in view of Nakamura, Jomas and Kim, as evidenced by Purta to apply the catalyst by contacting the base member with a solution of dissolved catalyst to contact the catalyst inactivator and base member as suggested by EITHER Matsumoto OR Abu-Isa with an expectation 
Claim 5: McCormack also indicates using a solution of poison (inactivator) in solvent for application by immersion (column 3, lines 1-10), that would indicate preparing the solution for use.  It would be suggested to conventionally apply the 
Claim 11: Jomaa would further indicate that the pattern will be drawn with a laser beam, since patterns are formed using a laser beam (note figure 5 and [0019], noting laser patterning described).  
Claim 15: Jomaa would indicate that the catalyst preventer (inactivator) can be removed from the base member after catalyst applied (figures 6-8, [0020]-[0022]), giving a suggested pattern for use.
Claim 18: McCormack provides that the catalyst can contain Pd (column 8,lines 25-40). This is also suggested by Jomaa, Matsumoto, Abu-Isa as discussed for claim 1 above.
Claim 19: Jomaa would suggested base member as layer 102 as a resin (epoxy resin) ([0015]), giving a suggested material to use.
Claim 20: McCormack and Jomaa would suggest forming circuits (electric circuits) as discussed for claim 1 above, and Jomaa would suggest forming an integrated circuit package ([0001]) and the Examiner takes Official Notice that circuits would conventionally be used in electronic parts (as applicant has not traversed this position from the Office Action of April 28, 2020, it is understood to be agreed to) giving a suggested use for the circuit.
Claim 21: The use of palladium ion would be suggested from the dissolved Pd, noting the discussion for claims 1 and 18 above.
Claim 25: The use of dissolved inactivator in the solution would be suggested by McCormack (column 3, lines 1-10).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack in view of Nakamura, Jomaa, Kim and EITHER Matsumoto OR Abu-Isa, further as evidenced by Purta as applied to claims 1, 5, 15, 18-21 and 25 above, and further in view of Akanabe et al (US 2002/0047878).
Claim 11:  Alternatively as to claim 11, As irradiating with light using laser drawing, Jomaa would further indicate that the pattern formed using a laser beam (note figure 5 and [0019], noting laser patterning described).  As to the drawing using a laser beam, Akanabe describes how when providing a laser treatment to a surface before electroless plating (here to evaporate catalyst, as part of a way to give selective plating)  ([0078]), that a laser beam can be drawn or patterned on a surface (figure 5, note laser 31, [0087]-[0088]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCormack in view of Nakamura, Jomaa, Kim and EITHER Matsumoto OR Abu-Isa, further as evidenced by Purta to laser draw a pattern for the desired plating as suggested by Akanabe with an expectation of providing predictably acceptable laser use, since Jomaa indicates using laser irradiation and pattern formation, and Akanabe indicates how a laser can be used to drawn a pattern before plating.
Claim 12: As to the protrusions/recesses on a surface to be plated/not plated, noting the suggestion for claim 11 above, Akanabe further describes how surfaces to be plated can have protrusions/recesses in patterns extending on a surface, where only the recesses, for example, being desired to be plated, and where irradiation can be provided where desired as part of plating control (note figures 4, 5, [0078], [0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCormack in view of Nakamura, Jomaa, Kim and .

Terminal Disclaimer
The terminal disclaimer filed on February 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/122, 404 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejection of claims 1, 5, 11, 18-21 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 11-14 and 17-22 of copending Application No. 16/122,404 (hereinafter ‘404) (reference application) is withdrawn due to the acceptable terminal disclaimed filed February 10, 2021 as discussed in the Terminal Disclaimer section above.

Response to Arguments
Applicant's arguments filed February 10, 2021 and March 2, 2021 have been fully considered.
(A) Please note the adjustment to the rejections, with the new use of references to Seita, Shelanski and Nakamura due to the amendments to the claims, and also note the new 35 USC 112 rejection above.
(B) As to the 35 USC 103 rejections using Jomaa as the primary reference, note the removal of Matsumoto and the addition of the references to Seita and Shelanski due to the amendments to the claims.  Applicant has argued that Jomaa uses two types of inactivators.  The Examiner has reviewed this argument, however, the rejection is maintained.  The rejection uses the iodine solution suggested from Abu-Isa, Seita and Shelanski to replace the catalyst seeding preventing material used in Jomaa, where the solution can simply have the single iodine catalyst and surfactant now claimed.
(C) As to the 35 USC 103 rejections using McCormack as the primary reference, note the addition of Nakamura due to the amendments to the claims.  Applicant argues that McCormack does not provide the one inactivator and a surfactant. The Examiner has reviewed this argument, however, the rejections above are maintained.  Due to the one kind of inactivator, the Examiner has withdrawn the rejections that would use iodine/other than the sulfur material from McCormack.  However, the rejection is maintained where simply an inactivator of sulfur can be used, such as in claim 1.  Furthermore, the additional reference to Nakamura has been provided as to the suggestion to use a surfactant in the solution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718